Exhibit 10.1

 

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (this “Assumption Agreement”) dated as of April 15,
2013 is between Arris Group, Inc., a Delaware corporation (which will be renamed
Arris Enterprises, Inc.) (“Arris”), and Arris Enterprises I, Inc., a Delaware
corporation and a wholly-owned subsidiary of Arris (which will be renamed Arris
Group, Inc.) (“Arris HoldCo”). All capitalized terms used in this Assumption
Agreement and not defined herein have the respective meanings ascribed to them
in the Agreement and Plan of Merger, dated as of April 15, 2013 (the “Merger
Agreement”), by and among Arris, Arris HoldCo and Arris Enterprises II, Inc., a
Delaware corporation and a wholly-owned subsidiary of Arris HoldCo (“Merger
Sub”).

RECITALS

WHEREAS, pursuant to the Merger Agreement, at the Effective Time, Merger Sub
will be merged with and into Arris, with Arris continuing as the surviving
corporation, each outstanding share of Arris Common Stock will be converted into
one share of Arris HoldCo Common Stock and each outstanding share of Arris
HoldCo Common Stock held by Arris will be cancelled (the “Reorganization”); and

WHEREAS, in connection with the Reorganization, Arris will transfer to Arris
HoldCo, and Arris HoldCo will assume, sponsorship of Arris’ stock plans listed
in Exhibit A (the “Equity Plans”), employee benefit plans listed in Exhibit B
(the “Plans”) and employment agreements listed in Exhibit C (the “Agreements”),
all upon the terms and subject to the conditions set forth in this Assumption
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, Arris and Arris HoldCo hereby
agree as follows:

I.

ASSUMPTION OF EQUITY PLANS

1. Subject to and as of the Effective Time, Arris HoldCo assumes and will
perform, from and after the Effective Time, all of the obligations of Arris
pursuant to the Equity Plans.

2. Subject to and as of the Effective Time, Arris HoldCo assumes each option to
purchase or right to acquire or vest in Arris Common Stock issued under the
Equity Plans or granted by Arris outside of the Equity Plans that is outstanding
and unexercised, unvested and not yet paid or payable immediately prior to the
Effective Time, which shall be converted into an option to purchase or right to
acquire or vest in, on otherwise the same terms and conditions as were
applicable under the respective Equity Plan or the underlying equity award
agreement (as modified herein), that number of shares of Arris HoldCo Common
Stock equal to the number of shares of Arris Common Stock subject to such option
to purchase or right to acquire or vest in Arris Common Stock (the “Arris
Awards”), at, for stock options, an exercise price per share equal to the
exercise price per share for such Arris stock option immediately prior to the
Effective Time.



--------------------------------------------------------------------------------

3. Arris HoldCo and Arris agree to (i) prepare and execute all amendments to the
Equity Plans, the Arris Awards, and other documents necessary to effectuate
Arris HoldCo’s assumption of the Equity Plans and the outstanding Arris Awards,
(ii) provide notice of the assumption to holders of such Arris Awards, and
(iii) submit any required filings with the Securities and Exchange Commission in
connection with same.

4. On or prior to the Effective Time, Arris HoldCo shall reserve sufficient
shares of Arris HoldCo Common Stock to provide for the issuance of Arris HoldCo
Common Stock to satisfy Arris HoldCo’s obligations under the Merger Agreement,
including without limitation the Equity Plans and Arris Awards.

II.

ASSUMPTION OF EMPLOYEE BENEFIT PLANS

1. As of and subject to the Effective Time, Arris transfers, and Arris HoldCo
assumes and accepts, sponsorship of all of the Plans, along with any agreements,
rights, duties, assets and liabilities associated with such Plans, to the extent
such Plans were previously sponsored or maintained by Arris, such that Arris
will no longer sponsor any of such Plans after the Effective Time.

2. As of and subject to the Effective Time, Arris transfers, and Arris HoldCo
assumes and accepts, subject to written authorization from the applicable trusts
and/or trustees for which written consent is required, all trusts and related
trust agreements and other funding vehicles maintained by Arris in connection
with such Plans, and Arris and Arris HoldCo agree to take all necessary actions
to effect such transfers.

3. As of and subject to the Effective Time, Arris transfers, and Arris HoldCo
assumes and accepts, subject to written authorization from the applicable
service providers for which written consent is required, all contracts,
agreements and arrangements with service providers and vendors who provide
services to the Plans, and Arris and Arris HoldCo agree to take all necessary
actions to effect such transfers.

4. As of and subject to the Effective Time, (i) Arris HoldCo will be a
participating employer in such Plans and all of Arris HoldCo’s employees, to the
extent otherwise eligible, shall be eligible to participate in such Plans by
taking into account any service such employees were credited previously by Arris
for purposes of such Plans, (ii) Arris and all of Arris’ employees, to the
extent otherwise eligible, shall be eligible to participate in such Plans
notwithstanding the transfer of sponsorship of such Plans from Arris to Arris
HoldCo, and (iii) all other affiliates of Arris which are participating
employers in such Plans and their employees to the extent otherwise eligible,
shall continue to participate in such Plans.

5. Arris HoldCo and Arris agree to (i) prepare and execute all amendments to the
Plans and other documents necessary to effectuate Arris HoldCo’s assumption of
sponsorship of such Plans and, subject to written authorization from the
applicable trusts and/or trustees for which written consent is required, the
related trusts, trust agreements and funding vehicles and Arris HoldCo’s and
Arris’s participation in such Plans as participating employers for their
respective eligible employees and (ii) provide notice to affected participants,
vendors and other persons.

 

2



--------------------------------------------------------------------------------

III.

ASSUMPTION OF EMPLOYMENT AGREEMENTS

Subject to and as of the Effective Time, Arris assigns, and Arris HoldCo
assumes, all of the Agreements along with any rights, duties, and liabilities
associated with such Agreements, entered into by Arris prior to the Effective
Time, contingent upon the applicable employee’s consent to the extent required
under the applicable Agreement.

IV.

MISCELLANEOUS

Each of Arris HoldCo and Arris will, from time to time and at all times
hereafter, upon every reasonable request to do so by the other party hereto,
make, do, execute and deliver, or cause to be made, done, executed and
delivered, all such further acts, deeds, assurances and things as may be
reasonably required or necessary in order to further implement and carry out the
intent and purpose of this Assumption Agreement.

[Signatures Follow on Next Page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Arris HoldCo and Arris have caused this instrument to be
duly executed as of and on the date first above written, to be effective as of
the Effective Time.

 

ARRIS ENTERPRISES I, INC. By:   /s/ Dave Potts   Name: Dave Potts   Title:
Executive Vice President and Chief Financial Officer ARRIS GROUP, INC. By:   /s/
Dave Potts   Name: Dave Potts   Title: Executive Vice President and Chief
Financial Officer

 

4



--------------------------------------------------------------------------------

Exhibit A

Equity Plans

2011 Stock Incentive Plan (“2011 SIP”)

Sub-Plan: Arris Group, Inc. Israeli Sub Plan to the 2011 SIP

2008 Stock Incentive Plan (“2008 SIP”)

2007 Stock Incentive Plan (“2007 SIP”)

2004 Stock Incentive Plan (“2004 SIP”)

Arris Group, Inc. Amended and Restated Employee Stock Purchase Plan

Sub-Plan: 2012 Israeli Sub Plan to the Employee Stock Purchase Plan

Arris Group, Inc. 2012 Cash-Settled Phantom Stock Award



--------------------------------------------------------------------------------

Exhibit B

Plans

Arris Group, Inc. Employee Savings Plan

Arris Group, Inc. Pension Plan

Arris Group, Inc. Supplemental Retirement Benefits Plan

Trust under the Arris Group, Inc. Supplemental Retirement Benefits Plan

Arris Group, Inc. Supplemental Executive Retirement Plan

Trust under the Arris Group, Inc. Supplemental Executive Retirement Plan

Robert Stanzione Supplemental Executive Retirement Plan

Trust under the Robert Stanzione Supplemental Executive Retirement Plan

Arris Group, Inc. Opt Plan

Trust under the Arris Group, Inc. Opt Plan

Arris Group, Inc. 125 Benefit and Pretax Care Plan

Arris Group, Inc. Group Life and Supplemental Life Plan

Arris Group, Inc. Severance Benefits Plan

Arris Group, Inc. Group Long-Term Disability Plan

Arris Group, Inc. Short-Term Disability Salary Continuation Plan

Arris Group, Inc. Group Business Travel Accident Insurance



--------------------------------------------------------------------------------

Exhibit C

Agreements

Employment Agreements with:

John Caezza

Ronald M. Coppock

Bryant K. Isaacs

Lawrence Margolis

Bruce McClelland

David B. Potts

Robert Puccini

Robert Stanzione